10
11
12
13
14
15
16
17
18

- 19

20
21
22
23
24
25

Case 2:19-cv-00479-JLR Documenti1 Filed 06/07/19 Page 1 of 2

Hon. James L. Robart

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON — AT TACOMA

 

 

RANDALL JARRELL, as the Legal Guardian of CAUSE NO, 2:19-cv-00479-JLR
WILEY J. JARRELL,

Plaintiff, STIPULATION AND ORDER
STAYING PROCEEDINGS

Vv.

NOTE ON MOTION CALENDAR:

UNITED STATES OF AMERICA; and JUNE 7, 2019

UNKNOWN JOHN DOES and JOHN DOE
CLINICS,

Defendants.

 

 

 

 

 

COME NOW the parties, by and through their respective counsel, and respectfully requests
the Court for an order staying all proceedings for three (3) months. This stipulation is based on the
grounds that Plaintiff is waiting to confirm in a companion case filed in State court (King County
Superior Court, Cause No. 19-2-08933-4 SEA) if a physician, Craig Miller, M.D., is a State
employee or Federal employee. |

Dated this 7th day of June, 2019.

STIPULATION AND ORDER STAYING PROCEEDINGS - 1 HOLMAN LAW, PLLG
4041 Ruston Way, Suite 101
Case No. 2:19-cv-00479-JLR P.O, Box 1338

Tacoma, WA 98401-1338
¥ 253.627.1866 F 253.627.1924

 

 

 

 
ay

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00479-JLR Document11 Filed 06/07/19 Page 2 of 2

HOLMAN LAW, PLLC

/s/ James L. Holman
James L. Holman, WSBA No. 06799

4041 Ruston Way, Suite 101

Tacoma, WA 98402

Telephone: (253) 627-1866

E-Mail: JLH@theholmanlawfirm.com

Attorney for Plaintiff

BRIAN T. MORAN
United States Attorney

/s/ Heather C. Costanzo

Heather C. Costanzo, FLA No. 37378
Assistant United States Attorney
United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
Telephone: (206) 553-7970

E-Mail: heather.costanzo@usdoi.gov

Attorney for Defendant

ORDER
The parties having so stipulated and agreed, it is SO ORDERED that all proceedings shall
by stayed for three (3) months, Wee wor DRECTS We Ger Yo woe Ma order Tegearchivw

Wal Aisclosorcs and eink stakug coger’ Naki who Considerakion Ais rer - moat,
DATED this \\w day of Sune , 2019, Sho of gre ceedings .

 

 

United State$ District Judge

STIPULATION AND ORDER STAYING PROCEEDINGS - 2 HOLMAN LAW, PLLC
4041 Ruston Way, Suite 101
Case No, 2:19-cv-00479-JLR P.O. Box 1338

Tacoma, WA 98401-1338
T 253.627.1866 © 253.627.1924

 

 

 
